Name: Council Regulation (EC) NoÃ 613/2009 of 6Ã July 2009 laying down the weightings applicable from 1Ã July 2008 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries
 Type: Regulation
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  cooperation policy;  monetary economics
 Date Published: nan

 14.7.2009 EN Official Journal of the European Union L 181/1 COUNCIL REGULATION (EC) No 613/2009 of 6 July 2009 laying down the weightings applicable from 1 July 2008 to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to the Staff Regulations of Officials of the European Communities and the Conditions of employment of other servants of the Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), and in particular the first paragraph of Article 13 of Annex X thereto, Having regard to the proposal from the Commission, Whereas: (1) It is necessary to take account of changes in the cost of living in countries outside the Community and to determine accordingly the weightings applicable from 1 July 2008 to remuneration paid in the currency of the country of employment to officials, temporary staff and contract staff serving in third countries. (2) The weightings in respect of which payment has been made on the basis of Regulation (EC) No 624/2008 (2) may lead to retrospective upward or downward adjustments to remuneration. (3) Provision should be made for back-payments in the event of an increase in remuneration as a result of the new weightings. (4) Provision should be made for the recovery of sums overpaid in the event of a reduction in remuneration as a result of the new weightings for the period between 1 July 2008 and the date of entry into force of this Regulation. (5) Provision should be made for any such recovery to be restricted to a period of no more than six months preceding the date of entry into force of this Regulation and for its effects to be spread over a period of no more than 12 months following that date, as is the case with the weightings applicable within the European Community to remuneration and pensions of officials and other servants of the European Communities, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 2008, the weightings applicable to the remuneration of officials, temporary staff and contract staff of the European Communities serving in third countries payable in the currency of the country of employment shall be as shown in the Annex hereto. The exchange rates for the calculation of such remuneration shall be established in accordance with the rules for the implementation of the Financial Regulation and shall correspond to the date referred to in the first paragraph. Article 2 1. The institutions shall make back-payments in the event of an increase in remuneration as a result of the weightings shown in the Annex. 2. The institutions shall make retrospective downward adjustments to remuneration in the event of a reduction as a result of the weightings shown in the Annex for the period between 1 July 2008 and the date of entry into force of this Regulation. Retrospective adjustments involving the recovery of sums overpaid shall be restricted to a period of no more than six months preceding the date of entry into force of this Regulation. Recovery shall be spread over no more than 12 months from that date. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 2009. For the Council The President C. BILDT (1) OJ L 56, 4.3.1968, p. 1. (2) OJ L 172, 2.7.2008, p. 1. ANNEX PLACE OF EMPLOYMENT Weighting July 2008 (1) Afghanistan 0 South Africa 46,9 Albania 78,5 Algeria 87,5 Former Yugoslav Republic of Macedonia 71,1 Angola 112,8 Saudi Arabia 79,1 Argentina 54,7 Armenia 71,1 Australia 108,5 Azerbaijan 72,9 Bangladesh 45,4 Barbados 105,5 Belarus 62,7 Benin 92,9 Bolivia 49,5 Bosnia and Herzegovina (Sarajevo) 78,6 Bosnia and Herzegovina (Banja Luka) 62,7 Botswana 46 Brazil 95,5 Burkina Faso 96,5 (1) Burundi 0 Cambodia 62,7 Cameroon 109,7 Canada 78,9 Cape Verde 74,4 Chile 57,7 China 74,6 West Bank  Gaza Strip 103,1 Colombia 79,2 Congo (Brazzaville) 129,1 South Korea 90,7 Costa Rica 68,7 CÃ ´te dIvoire 99,9 Croatia 106,3 Cuba 73,5 Djibouti 85,4 Egypt 33,8 El Salvador 63,6 Ecuador 57,9 Eritrea 41,9 United States (New York) 91,5 United States (Washington) 85 Ethiopia 77,8 Gabon 110,4 Gambia 70,3 Georgia 99,7 Ghana 54,3 Guatemala 70,7 Guinea (Conakry) 55,7 Guinea-Bissau 114,6 Guyana 53,5 Haiti 104,2 Honduras 60,3 Hong Kong 83,4 Fiji 72,2 Solomon Islands 85,6 India 50,9 Indonesia (Banda Aceh) 49,5 Indonesia (Jakarta) 69,1 (1) Iraq 0 Israel 118,9 Jamaica 86,1 Japan (Tokyo) 105 Jordan 70 Kazakhstan (Almaty) 75,6 Kazakhstan (Astana) 71 Kenya 73,8 Kyrgyzstan 86,7 Kosovo (Pristina) 57,5 Laos 77,6 Lesotho 47,3 Lebanon 80 (1) Liberia 0 Madagascar 84,2 Malaysia 65,8 Malawi 63,6 Mali 83,5 Morocco 86,9 Mauritius 72,6 Mauritania 61,2 Mexico 69,7 Moldova 67,1 Montenegro 68,9 Mozambique 71,9 Namibia 57,5 Nepal 66 Nicaragua 46,2 Niger 85,7 Nigeria 93 Norway 131,2 New Caledonia 140,4 New Zealand 89,8 Uganda 69,9 Uzbekistan 45,4 Pakistan 43,9 Panama 52,2 Papua New Guinea 73,5 Paraguay 83,6 Peru 67,4 Philippines 61 Central African Republic 113,1 Democratic Republic of the Congo (Kinshasa) 112,3 Dominican Republic 58,2 Russia 121,8 Rwanda 82,7 Samoa 65,5 Senegal 88,1 Serbia (Belgrade) 73,9 Sierra Leone 68,9 Singapore 95,8 Sudan 50 Sri Lanka 58,1 Southern Sudan (Juba) 87,6 Switzerland (Geneva) 112,2 Switzerland (Berne) 108 Suriname 39,7 Swaziland 46,4 Syria 66,8 Tajikistan 61,2 Taiwan 77,3 Tanzania 61,4 Chad 129,3 Thailand 52,4 Timor Leste 56,6 Togo 87 Tonga 85 Trinidad and Tobago 61,6 Tunisia 68,7 Turkey 80,7 Ukraine 109,4 Uruguay 73,2 Vanuatu 105,6 Venezuela 61 Vietnam 40,2 Yemen 57 Zambia 63,2 (1) Zimbabwe 0 (1) Not available